                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

NICOLE WILSON,                                               )
                                                             )
                                 Plaintiff,                  )
                                                             )
                            v.                               )        No. 1:19-cv-02511-TWP-DML
                                                             )
REGAL BELOIT CORPORATION 1,                                  )
                                                             )
                                 Defendant.                  )

                       ENTRY ON DEFENDANT’S MOTION TO DISMISS

         This matter is before the Court on a Motion to Dismiss filed pursuant to Federal Rule of

Civil Procedure 12(b)(6) by Defendant Regal Beloit Corporation (“Regal”) (Filing No. 11).

Plaintiff Nicole Wilson (“Wilson”) initiated this action after witnessing two male supervisors in a

verbal altercation, which caused her stress, anxiety and prompted resignation from her

employment. She filed the instant Complaint against Regal, her former employer, alleging

Violation of the Americans with Disability Act (“ADA”), Retaliation under the ADA, Violation

of the Family Medical Leave Act (“FMLA”), Violation of Title VII of the Civil Rights Act,

Violation of Title VII Retaliation, False Imprisonment, and Intentional Infliction of Emotional

Distress. For the reasons discussed below, Regal’s Motion is granted in part and denied in part.

                                              I.    BACKGROUND

         The following facts are not necessarily objectively true, but as required when reviewing a

motion to dismiss, the Court accepts as true all factual allegations in the complaint and draws all

inferences in favor of Wilson as the non-moving party. See Bielanski v. County of Kane, 550 F.3d

632, 633 (7th Cir. 2008).


1
 Defendant asserts that Plaintiff has improperly identified it as Regal Beloit Corporation; Plaintiff was employed by
Regal Beloit America, Inc., a wholly owned subsidiary of Regal Beloit Corporation. (Filing No. 12 at 1 fn. 1).
         Regal manufactures and supplies electric motors to customers throughout the country and

globally. In August 2017, Wilson was hired into a logistical and distribution position at the Regal

location in Plainfield, Indiana. Wilson is a qualified individual with a disability and was perceived

by Regal to be disabled under the definition of ADA. (Filing No. 1 at 2 ¶¶ 6,7) She suffers from

mental health conditions, as noted by her doctor in May 2018 and as part of her Family Medical

Leave FMLA certification. Wilson’s conditions cause mental impairments that intermittently

prevent her from working. In May 2018, her physical condition was known to her supervisors,

who recognized that Wilson was frequently unable to work and had frequent doctors’

appointments. After becoming aware of her disabilities, Wilson’s supervisors accommodated her

by allowing her the time she needed to recover and to attend doctors’ appointments. (Filing No. 1

at 3.)

         On May 10, 2018, Wilson was having a meeting in the Plainfield office with two male

colleagues. During the meeting, Wilson’s male supervisor entered the room in a fit of rage and

closed the door to the office. Id. at 4. The supervisor demanded Wilson’s manager let him know

what was being discussed. The supervisor’s fists were clenched, and he positioned his body in

front of Wilson’s manager. Id. Wilson was sitting next to the supervisor and became uncomfortable

with the physical and verbal confrontation that her supervisor initiated. Id.

         Wilson asked if she could exit the room since she did not have any reason to be involved

in the altercation, but the supervisor ignored her request and blocked Wilson’s ability to exit

through the closed door. Wilson crouched down in her chair and leaned away from the supervisor

to avoid being struck if a physical altercation occurred. She then asked a second time if she could

leave. The supervisor did not acknowledge Wilson or her request and continued to block Wilson’s

ability to leave the room. Id at 4. The supervisor began a tense conversation with Wilson’s manager




                                                 2
and Wilson was told by the other male colleague present in the room to remain seated to avoid

being battered by the supervisor. Id. at 5. The yelling from the conversation between the supervisor

and Wilson’s manager could be heard by a female colleague who became concerned for Wilson’s

safety and contacted her via text message to ask if she was okay. The verbal altercation ended

when the supervisor asked Wilson’s manager to meet in the supervisor’s office. Id.

        Wilson went to the restroom to regain her composure and then contacted a representative

in the Human Resources (HR) department. After several meetings with HR, the supervisor was

reassigned to a different position but continued to work in the Plainfield, Indiana, office. Wilson

no longer reported to the supervisor, but she advised a representative of HR in an email and during

meetings that she was afraid to be in the Plainfield office when the supervisor was at the location.

Other female employees also complained to the HR Resource Director that this supervisor made

them uncomfortable and afraid. The HR representative took the position that nothing happened

and no further action was required.

        After the supervisor discovered that Wilson had made complaints to HR and he was being

investigated, his negative attitude, harassment and retaliation against Wilson intensified. The

situation caused Wilson mental and physical anguish and she began meeting with a counselor to

help deal with the stress and anxiety created by the supervisor. Wilson would hide in her office or

the restroom to avoid interacting with the supervisor when he was present in the building. Her

despair was further compounded by the HR representative who maintained the supervisor did not

act inappropriately because Wilson did not receive any bodily injury. Wilson requested several

leaves of absence to deal with the mental and physical conditions created by the May 10, 2018

incident. Id at 6.




                                                 3
       A male employee who reported to Wilson was offered an opportunity to travel and Wilson

was not extended an invitation even though the male employee has only been employed for a short

period of time. Id. at 6. Wilson experienced offensive conduct such as offensive slurs, epithets or

name calling, physical assaults, threats, ridicule, mockery and interference with her work

performance. Id. at 8 ¶55. As a result of the hostile work environment created by the supervisor,

Wilson resigned from her employment, but was terminated prior to her last scheduled day of work.

Id. ¶ 58. During her employment, her annual evaluations were satisfactory or better.

       Wilson filed this lawsuit against Regal on June 21, 2019. She is seeking back pay, bonuses,

and fringe benefits as well as compensatory, liquidated, and punitive damages. On July 22, 2019,

Regal filed a Motion to Dismiss, asking the Court to dismiss all claims asserted against it. (Filing

No. 11).

                                   II.     LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move to dismiss a complaint

that has failed to “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When

deciding a motion to dismiss under Rule 12(b)(6), the Court accepts as true all factual allegations

in the complaint and draws all inferences in favor of the plaintiff. Bielanski, 550 F.3d at 633.

However, courts “are not obliged to accept as true legal conclusions or unsupported conclusions

of fact.” Hickey v. O’Bannon, 287 F.3d 656, 658 (7th Cir. 2002).

       The complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In Bell Atlantic Corp. v. Twombly, the Supreme

Court explained that the complaint must allege facts that are “enough to raise a right to relief above

the speculative level.” 550 U.S. 544, 555 (2007). Although “detailed factual allegations” are not

required, mere “labels,” “conclusions,” or “formulaic recitation[s] of the elements of a cause of




                                                  4
action” are insufficient. Id.; see also Bissessur v. Ind. Univ. Bd. of Trs., 581 F.3d 599, 603 (7th

Cir. 2009) (“it is not enough to give a threadbare recitation of the elements of a claim without

factual support”). The allegations must “give the defendant fair notice of what the . . . claim is and

the grounds upon which it rests.” Twombly, 550 U.S. at 555. Stated differently, the complaint must

include “enough facts to state a claim to relief that is plausible on its face.” Hecker v. Deere &

Co., 556 F.3d 575, 580 (7th Cir. 2009) (citation and quotation marks omitted). To be facially

plausible, the complaint must allow “the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

550 U.S. at 556).

                                       III.   DISCUSSION

       Wilson alleges the following claims: Count I-Violation of the ADA, Count II-Retaliation

under the ADA, Count III-Violation of FMLA, Count IV-Violation of Title VII of the Civil Rights

Act, Count IV-Violation of Title VII Retaliation, Count V-False Imprisonment, and Count VI-

Intentional Infliction of Emotional Distress. (Filing No. 1.) Regal argues the Court should dismiss

the claims in Wilson’s Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. The Court will address the various claims below.

A. Wilson’s Hostile Work Environment Claim

       Regal argues the Court should dismiss all Title VII claims asserted against it because

Wilson’s claims consist of nothing more than legal conclusions and speculation. To allege a viable

Title VII Hostile Work Environment Claim against Regal, Wilson must allege with sufficient facts

the following: (1) her work environment was both objectively and subjectively offensive; (2) the

harassment complained of was because of her gender; (3) the conduct was either severe or

pervasive; and (4) there is a basis for employer liability. Scruggs v. Garst Seed Co. 587 F.3d 832,




                                                  5
840 (7th Cir. 2009). In order to survive a motion to dismiss on the basis of gender discrimination,

Wilson must allege that Regal instituted an adverse employment action against her “on the basis

of her sex.” Joren v. Napolitano 633 F.3d 1144 (7th Cir. 2011).

       Regal argues that Wilson’s Hostile Work Environment claim should be dismissed because

Wilson does not allege facts to support a conclusion that any conduct occurred because of her sex

or that she experienced a hostile work environment as a result of her sex. Instead, Wilson’s

Complaint focuses on a verbal confrontation Wilson witnessed between two male colleagues and

provides no link between that confrontation and her gender. (Filing No. 12).

       In response, Wilson contends the court should “ask could these things happen, not did they

happen.” Wilson also restates that she suffered mental anguish and would hide in the office or

restroom to avoid interacting with her former supervisor. (Filing No. 14).

       While it is true that the Court need not determine whether a claim is probable to survive a

Motion to Dismiss, the complaint must plead enough facts to state a claim for relief that is

“plausible on its face.” See Twombly, 550 U.S. at 570. Here, Wilson does not allege sufficient facts

to establish the elements required for a plausible Title VII Hostile Work Environment Claim.

Wilson hiding in her office and the restroom to avoid her former supervisor may be enough to

meet the element that the “conduct was so severe or pervasive because it altered the conditions of

her employment”; however, in order to survive a motion to dismiss, the plaintiff must alleges

sufficient enough facts to support all of the material elements of her claim. See Twombly, 550 U.S.

at 555. In Wilson’s complaint, there are no allegations or facts that support the legal conclusion

that she was subject to “harassing and offensive conduct” which was “rooted in sex and gender.”

(Filing No. 1). Accordingly, Regal’s Motion to Dismiss the Title VII Hostile Work Environment

claim is granted.




                                                 6
B. Wilson’s Retaliation Claim

       Regal argues the Court should dismiss the Retaliation claim because Wilson failed to

connect any adverse employment action with her complaint to HR with anything other than

conclusory allegations. To allege a viable Retaliation claim, a plaintiff must allege sufficient facts

showing that: (1) she engaged in “statutorily protected activity” (2) she suffered “adverse

employment action,” and (3) there was a “causal connection” between the two. Wetzel v. Glen St.

Andrew Living Community, LLC 901 F.3d 856, 868 (7th Cir. 2018).

       The parties do not dispute that Wilson engaged in statutorily protected activity by filing a

complaint with HR. However, Regal argues that Wilson provides no facts of the alleged

“harassment” and “threatening activity” she claims she suffered and reported to HR, nor does

Wilson connect the termination to her initial complaint. (Filing No. 12).

       Wilson responds that she was subjected to adverse employment actions for complaining to

HR when she was unfairly passed up for the opportunity to travel, when she received workplace

threats and reprimands, when her supervisor intimidated her and when he expressed a desire to

terminate her once he learned of her complaints and request for accommodation. (Filing No. 14).

In Regal’s Reply, it contends that Wilson fails to allege conduct that constituted retaliation and

argues that a male employee being given a “lucrative opportunity to travel” is not sufficient. Regal

also contends that Wilson provided no examples of the alleged threats, reprimands, intimation, or

supervisor’s “expression” to terminate her. (Filing No. 16).

       Here, Wilson does not allege enough facts to support a Retaliation claim. An employer’s

action is “materially adverse” if it is “more disruptive than a mere inconvenience or an alteration

of job responsibilities.” James v. Hyatt Regency Chi., 707 F.3d 775, 782 (7th Cir. 2013). The Court

does not find a male employee being offered the opportunity to take a business trip, despite being




                                                  7
employed at Regal for a shorter time, sufficient facts to support a retaliation claim. Further, Wilson

does not allege any facts to connect the employee being given the opportunity to travel instead of

her to her complaints to HR. Wilson has not pled constructive discharge as an adverse action and

has not articulated a causal link between her protected activity and her resignation/termination.

The additional factual allegations of workplace threats, reprimands, and an “expressed” desire to

fire Wilson are generalizations and not specific facts to support a retaliation claim. Accordingly,

Regal’s Motion to Dismiss the Title VII Retaliation claim is granted.

C. Wilson’s ADA Claims

       To establish a prima facie case of ADA discrimination, Wilson must show: (1) she is

disabled; (2) she is otherwise qualified to perform the essential functions of the job with or without

reasonable accommodation; and (3) Defendant took adverse job actions against her because of her

disability or failed to make reasonable accommodations. See Stevens v. Illinois Dep't of Transp.,

210 F.3d 732, 736 (7th Cir. 2000). Regal argues that all of Wilson’s ADA claims fail because

Wilson “alleges no facts from which the Court can infer she is a qualified individual with a

disability” and because she pled no facts to support an inference that Regal engaged in any

discriminatory conduct because she was disabled. (Filing No. 12). Regal asserts that Wilson’s

conclusory statement that she was a qualified individual with a disability who was capable of

performing the essential functions of her job with a reasonable accommodation is the type of

conclusory, formulaic allegation forbidden by Twombly. Id. at 10.

       In order to establish a prima facie case for discrimination or retaliation under the ADA,

Wilson must first allege that she is disabled. See Prince v. Illinois Department of Revenue, 73

F.Supp. 3d 889, 893 (N.D. Ill. 2010). The ADA defines a disability as a “physical or mental

impairment that substantially limits one or more of the major life activities of the individual of the




                                                  8
individual, “a record of such impairment,” or “being regarded as having such an impairment.” 42

U.S.C. §12102(1). Id. An impairment substantially limits a major life activity when a person “is

either unable to perform a major life activity or is significantly restricted as to the condition,

manner or duration under which the individual can perform the major life activity as compared to

the average person in the general population.” Furnish v. SVI Sys., Inc., 270 F.3d 445, 450 (7th

Cir.2001) (citations omitted). Here, Wilson does not make any allegations that she is disabled

under the statutory definition, she merely states that she has “certain physical and mental health

conditions” which are acknowledged by a doctor’s note to constitute a disability under the ADA.

(Filing No. 1). In addition, she makes no allegations that those conditions substantially limit a

major life activity. The information pled by Wilson is not sufficient to support a claim under the

ADA.

       Moreover, even if Court were to find that Wilson sufficiently pled that she has a qualified

disability, she has not alleged any facts to support that Regal took adverse job actions against her

because of her disability or failed to make reasonable accommodations. Wilson alleges that she

“has been punished for asserting her rights to be free from employment discrimination and

harassment” (Filing No. 1 at 7¶ 49), but she does not sufficiently allege any adverse actions due

to her disability. Nor does she allege that she requested any particular accommodation or that such

accommodation request was refused. Since Wilson does not factually allege a disability recognized

by the ADA, or sufficiently pled the other elements of ADA discrimination, Regal’s motion to

dismiss Wilson’s ADA claims is granted.

D. Wilson’s FMLA Retaliation Claim

       Regal argues Wilson’s FMLA retaliation claim should be dismissed because Wilson never

pled that she was entitled to FMLA. (Filing No. 12). The Court agrees with this assertion. To




                                                 9
establish an FMLA claim, Wilson must establish: (1) she was eligible for the FMLA’s protections;

(2) her employer was covered by FMLA; (3) she was entitled to leave under the FMLA; (4) she

provided sufficient notice of her intent to take leave; and (5) her employer denied her FMLA

benefits to which she was entitled. Burnett v. LFW Inc., 472 F.3d 471, 477 (7th Cir. 2006). Wilson

does not plead a single element required to establish an FMLA claim. Instead, Wilson merely

asserts FMLA retaliation, alleging that she requested leave and was denied. Since Wilson does not

plead that she was entitled to FMLA, she provide notice of her intent to take leave and Regal

denied her FMLA benefits, her retaliation claim cannot survive. Accordingly, Regal’s motion to

dismiss Wilson’s FMLA Retaliation claim is granted.

E. Wilson’s False Imprisonment Claim

       Regal argues that Wilson’s False Imprisonment claim should be dismissed because Wilson

fails to show the supervisor intended to confine Wilson in the office. Regal further contends that

any confinement Wilson experienced was incidental to the argument Wilson witnessed in the

room. (Filing No. 12).

       Under Indiana Law, “false imprisonment is defined as the unlawful restraint upon one’s

freedom of movement or deprivation of ones liberty without consent.” Earles v. Perkins,788

N.E.2d 1260, 1265 (Ind. Ct. App. 2003). To establish a claim of false imprisonment, the defendant

must act “intending to confine the other or a third person within boundaries fixed by the actor.

RESTATEMENT (SECOND) OF TORTS §35. Similarly, where the defendant's actions are

unintentional, a claim may not lie for “merely transitory or otherwise harmless confinement.” Id.

In proving restraint on freedom of movement, incarceration need not be shown, rather, it is

sufficient to show a person's freedom of movement was in some manner restricted against his will.

See Delk V. Board of Com’rs of Delaware County, 503 N.E. 2d 436, 439 (Ind. Ct. App. 1987).



                                               10
       Wilson alleges that she was having a meeting with two male colleagues when her

supervisor entered the room, closed the door behind him and began a “heated, tense conversation

with Wilson’s manager.” (Filing No. 1 at 5 ¶24, ¶32). She asked to leave but her request was

ignored. The supervisor blocked her ability to exit through the closed door. When Wilson asked a

second time to leave the room, she was again ignored. Wilson was told by the other male colleague

present in the room to remain seated to avoid being battered by the supervisor. Id. ¶32. She

eventually was able to leave after the confrontation in the room ended. (Filing No. 14).

       In order for a false imprisonment to be present, there must be an actual intent to restrain.

Wilson has not alleged that the supervisor intentionally blocked her ability to leave the room or

that his intent was to restrain her from leaving the room. Instead, the facts appear to show the

supervisor was so caught up in the heated argument with the manager, that he ignored Wilson’s

requests to leave the room. The other male colleague present in the room was the person that

suggested Wilson remain seated and not leave the room. As pled, these allegations fail to satisfy

the intent prong.

       Wilson must also allege facts to show that the restraint of movement was unlawful. She

has not alleged this element and thus has failed to plead enough facts to support a claim that is

plausible on its face. See Twombly, 550 U.S. at 570. Accordingly, Regal’s motion to dismiss the

False Imprisonment claim is granted.

F. Wilson’s Intentional Infliction of Emotional Distress Claim

       Finally, Regal argues that Wilson’s Intentional Infliction of Emotional Distress (“IIED”)

Claim should be dismissed because Wilson fails to allege the “type of beyond-the-pale, outrageous

conduct” that would state a claim for IIED. In order to establish a claim for IIED, Wilson must

allege proof that the defendant: (1) engaged in extreme and outrageous conduct; (2) intentionally




                                                11
or recklessly (3) caused (4) severe emotional distress to another. Curry v. Whitaker, 943 N.E.2d

354, 361 (Ind. Ct. App. 2011). “The requirements to prove this tort are ‘rigorous.’” Id. If a

complaint fails to contain sufficient factual allegations that the defendant intended to emotionally

harm the plaintiff, the complaint may be dismissed for failure to state a claim upon which relief

can be granted. See Tucker v. Roman Catholic Diocese of Lafayette-In-Indiana, 837 N.E.2d 596

at 603. (Ind. Ct. App. 2005).

        Regal argues that outside of the argument between the supervisor and manager that Wilson

observed, her complaint does not include any factual allegations about any type of extreme or

outrageous conduct from anyone. (Filing No. 11).

       Wilson contends that she has established enough to support her claim through the

allegations that she “grew uncomfortable”, “cowered in her chair” and “had to go to the restroom

to regain composure.” (Filing No. 14 at 16). Wilson also notes that she alleges the conduct was

intentional or reckless, and she asserts multiple times in the Complaint that this outrageous

behavior caused her extreme emotional distress. Id. For example, she alleges “the situation caused

Wilson mental and physical anguish and she began meeting with a counselor to help deal with the

stress and anxiety created by her supervisor” and “she would hide in her office or the restroom to

avoid interacting with the supervisor”. (Filing No. 1 at 5 ¶¶ 39 and 40). She also alleges that she

experienced offensive conduct such as offensive slurs, epithets or name calling, physical assaults,

threats, ridicule, mockery and interference with her work performance, after the supervisor learned

that she had complained about him to HR.

       A motion to dismiss pursuant to Rule 12(b)(6) does not test whether the plaintiff will

prevail on the merits but instead whether the claimant has properly stated a claim. See Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974). The Court finds that Wilson has provided sufficient facts to




                                                12
support her IIED claim. Whether this claim as pled can survive on summary judgment is a question

for another day. Accordingly, Regal’s motion to dismiss Wilson’s Intentional Infliction of Emotion

Distress claim is denied.

                                     IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS in part and DENIES in part Regal’s

Motion to Dismiss. (Filing No. 11). Count VI-Regals claim for Intentional Infliction of Emotional

Distress survives and the Motion to Dismiss this claim is denied. The Motion to Dismiss Counts

I, II, III, IV, and V is granted and those counts are dismissed. The Court concludes that dismissal

should be without prejudice. Fed. R. Civ. P. 15 directs that courts should “freely” grant leave to

amend a pleading “when justice so requires”. Fed. R. Civ. P. 15(a)(2). Wilson is granted thirty

(30) days from the date of this Order to amend her Complaint to replead her dismissed claims

against Regal.

       SO ORDERED.

       Date:     2/14/2020

Distribution:

Jonathan A. Becker
CHURCH CHURCH HITTLE & ANTRIM
jbecker@cchalaw.com

Brent R. Borg
CHURCH CHURCH HITTLE & ANTRIM
bborg@cchalaw.com

Craig M. Borowski
LITTLER MENDELSON, P.C.
cborowski@littler.com

Rebecca L. Loeffler
LITTLER MENDELSON, P.C.
RLoeffler@littler.com




                                                13
